Citation Nr: 1002061	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-17 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation greater than 30 
percent from July 29, 2005, for right knee degenerative 
arthritis with loss of motion.

2.  Entitlement to an increased evaluation greater than 30 
percent from July 29, 2005, for left knee degenerative 
arthritis with loss of motion.

3.  Entitlement to an increased evaluation greater than 10 
percent from July 29, 2005, for left knee patellar 
subluxation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 
1979. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted separate 10 percent ratings 
for degenerative arthritis of each knee and an additional 10 
percent rating for left knee patellar subluxation, each 
effective July 29, 2005.  

In a December 2008 supplemental statement of the case (SSOC) 
and rating decision, the 10 percent ratings for degenerative 
arthritis of the left and right knees were each increased to 
30 percent, effective July 29, 2005.  Regardless of the RO's 
actions, the issues remain before the Board because the 
increased ratings were not complete grants of the maximum 
benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993). 
 
In October 2008, the Veteran testified at a hearing before a 
local RO representative.  A transcript of this hearing was 
prepared and associated with the claims file.  The Board 
notes the Veteran also requested a hearing before the Board 
in his June 2006 Substantive Appeal form, but the Veteran 
failed to appear for his hearing despite multiple proper 
notices being sent to his last known address.  The Veteran 
has not indicated good cause for missing his hearing nor has 
he requested the hearing be rescheduled.  Accordingly, the 
Board deems the Veteran's hearing request withdrawn.


FINDINGS OF FACT

1.  The competent medical evidence for the Veteran's right 
knee disability shows symptoms consistent throughout the 
appellate timeframe of pain, tenderness, fatigue, weakness, 
lack of endurance, flexion limited to no more than 40 
degrees, abnormal gait, and evidence suggestive of slight 
lateral instability. 

2.  The competent medical evidence for the Veteran's left 
knee disability shows symptoms consistent throughout the 
appellate timeframe of pain, tenderness, fatigue, weakness, 
lack of endurance, flexion limited to no more than 67 
degrees, abnormal gait, mild patellar subluxation, and 
evidence suggestive of slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for right knee degenerative arthritis with loss of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5010-5260 (2009).

2.  The criteria for a disability rating greater than 30 
percent for left knee degenerative arthritis with loss of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5260 
(2009).

3.  The criteria for a disability rating of 20 percent, but 
no more, for left knee patellar subluxation or lateral 
instability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5299-5257 
(2009).

4.  The criteria for a disability rating of 10 percent, but 
no more, for right knee patellar subluxation or lateral 
instability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5299-5257 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in August 2005 and March 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The March 2006 letter also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private records identified 
by the Veteran have been obtained, to the extent possible.  
The Board notes that during the Veteran's October 2008 local 
hearing the Veteran referenced treatment with a private 
physician.  The Veteran noted, however, he had sought his 
medical records from that provider and the records were 
determined to be unavailable.  The Veteran has at no time 
referenced other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
November 2005 and April 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's bilateral knee disabilities since 
he was last examined.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95 (April 7, 1995).  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  As will be discussed in 
greater detail below, the VA examinations included an 
interview with the Veteran, at which point they discussed the 
Veteran's history and current symptoms, appropriate 
diagnostic testing, including x-rays, and a physical 
examination.  The Board, therefore, finds the resulting 
examination reports to be thorough, complete, and sufficient 
upon which to base a decision with respect to the Veteran's 
claims for increased rating.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2009).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and 
their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, supra.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

The Veteran's right and left knee degenerative arthritis 
currently is rated under DCs 5010-5260.  The Veteran also has 
a separate rating for left knee patellar subluxation under DC 
5299-5257.  In this regard, the Board notes that hyphenated 
DCs are used when a rating under one DC requires use of an 
additional DC to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2009).  DC 5010 pertains to 
traumatic arthritis.  38 C.F.R. § 4.71a, DC 5010 (2009).  DC 
5260 pertains to limitation of flexion of the leg.  38 C.F.R. 
§ 4.71a, DC 5260 (2009).  The Veteran also has a separate 10 
percent rating for his left knee is rated for mild patellar 
subluxation of the knee under DC 5257.

The Board notes at the outset that the initial November 2005 
rating decision evaluated the Veteran's right and left knee 
degenerative arthritis under DCs 5010-5261 for limitation of 
extension, based on the results of a July 2005 VA orthopedic 
examination.  As will be discussed in greater detail below, 
prior and subsequent examinations failed to demonstrate a 
limitation of extension in the right or left knee.  
Therefore, the RO subsequently changed the diagnostic code 
under which the Veteran was rated to DCs 5010-5260 for 
limitation of flexion, and awarded a 30 percent rating.  
Based on the evidence discussed below, the Board agrees with 
that decision to change diagnostic codes, and finds that the 
Veteran's service-connected degenerative arthritis of the 
right and left knees is more appropriately evaluated based on 
limitation of flexion alone, rather than separately for both 
limitation of flexion and extension.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  

The Veteran complains of daily pain, weakness, swelling, 
instability, and difficulty walking, climbing stairs, and 
squatting.  In July 2005, the Veteran underwent an orthopedic 
consult.  At that time, the Veteran reported constant pain in 
both knees, worse in the left.  The Veteran noted a history 
of both knees giving way that have resulted in falls and 
difficulty with stairs.  On examination, the Veteran's left 
knee had tenderness at the medial and lateral joint lines, a 
subluxed patella, and a range of motion from 10 to 110 
degrees, but no evidence of laxity.  The right knee had range 
of motion from 10 to 110 degrees and tender joint lines, but 
no evidence of laxity.  Contemporaneous x-rays showed severe 
osteoarthritic changes in the knees, with the left being 
worse than the right and lateral subluxation of the left 
patella with complete loss of joint space.

The Veteran was afforded a VA examination in November 2005.  
At that time, the Veteran reported difficulty walking and 
climbing stairs, despite the use of bilateral knee braces.  
The examiner noted letters written by two of the Veteran's 
friends and co-workers describing incidents of the Veteran's 
knees giving out and the Veteran falling.  On examination, 
the Veteran had left knee range of motion from 0 to 68 
degrees and with pain to 82 degrees.  The Veteran had right 
knee range of motion from 0 to 40 degrees and with pain to 54 
degrees.  The Veteran could rise up on his toes, rock back on 
his heels, and balance on either leg.  The Veteran walked 
without a limp, but did not bend his knees and kept his legs 
widely spaced.  Based on the above and contemporaneous x-
rays, the examiner's impression was osteoarthritis of the 
bilateral knees, with pain and limitation of motion 
significantly interfering with the Veteran's daily 
activities, including employment.

In March 2007, the Veteran reported left leg numbness that he 
associated with his knee problems.

The Veteran was afforded another VA examination in April 
2007.  The Veteran reported driving his truck only two to 
three days per week and that activities took much longer than 
previously.  The Veteran noted wearing knee braces except 
when driving his truck and denied using a cane or crutch.  On 
examination, the Veteran had tenderness to palpation over the 
medial joint space of the left knee and patellar tendon on 
the right.  Range of motion for the left knee was 0 to 67 
degrees and with pain to 72 degrees and for the right knee 0 
to 56 degrees and with pain to 67 degrees.  The Veteran's 
ligaments and reflexes were intact and he had normal 
quadriceps strength and hamstring strength of only 4 out of 
5.  The Veteran could rise on his toes, rock back on his 
heels, and balance on either foot.  He had a shuffling gait, 
favoring the left leg.  The examiner diagnosed bilateral 
degenerative joint disease of the knees with limitation of 
motion and pain as the main functional disability with 
repetitive activity.

In August 2008, the Veteran was scheduled for a total knee 
replacement, but this was cancelled in October 2008.  The 
Veteran notes the cancellation occurred because he could not 
afford to take the time off work.

Osteoarthritis and traumatic arthritis are rated analogous to 
degenerative arthritis under DC 5003.  Degenerative 
arthritis, when established by x-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  The general rating 
schedules for limitation of motion of the knee are 38 C.F.R. 
§ 4.71a, DCs 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under DC 5260, a 10 percent disability rating is warranted 
for flexion limited to 45 degrees.  A 20 percent disability 
rating is assigned for flexion limited to 30 degrees; and a 
30 percent disability rating is assigned for flexion limited 
to 15 degrees.  Under DC 5261, a 10 percent disability rating 
is warranted for extension limited to 10 degrees.  A 20 
percent disability rating is assigned for extension limited 
to 15 degrees.  A 30 percent disability rating is assigned 
for extension limited to 20 degrees.  A 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a.

As noted above, the Veteran currently is rated at 30 percent 
for both knees under 5010-5260.  The rating was based on the 
Veteran's chronic bilateral knee pain that was not fully 
relieved with pain medication and muscle relaxants, 
significant swelling, difficulty standing or walking, and the 
use of bilateral hinged knee braces.  The 30 percent rating 
was assigned despite the noted absence of flexion limited to 
15 degrees or less, as the above-noted problems were 
considered the equivalent of limitation of flexion to 15 
degrees.  As the Veteran has been assigned the maximum rating 
available under DC 5260, no higher rating can be assigned 
under this DC.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel has stated that separate ratings under DC 5260 (leg, 
limitation of flexion) and DC 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004).

In this case, however, a separate rating for limitation of 
extension under DC 5261 would not be appropriate for either 
knee.  As discussed above, the July 2005 VA orthopedic 
examination report noted limitation of extension to 10 
degrees for both the right and left knee.  Prior and 
subsequent testing of the Veteran's range of motion, however, 
have found normal extension to 0 degrees for both the right 
and left knee.  As such, the Board finds that the July 2005 
notation of extension limited to 10 degrees for both knees 
represents an acute and isolated incident and does not 
reflect a chronic limitation of extension of the knees such 
as would warrant a separate rating under DC 5261.  

The General Counsel also has stated that compensating a 
claimant for separate functional impairment under DCs 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under DCs 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
DC 5257 for instability of the knee, and there is also x-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59.  

In this case, the Veteran has been assigned a separate 10 
percent rating for left patellar subluxation under 5299-5257.  
Upon review, the Board finds that an increased rating of 20 
percent for the left knee is warranted, based on evidence of 
both subluxation of the patella and lateral instability.  The 
Board also finds that a separate 10 percent rating for the 
right knee under 5299-5257 is warranted, based on evidence of 
lateral instability but without evidence of subluxation of 
the patella.  DC 5257 provides for the assignment of a 10 
percent rating when there is slight recurrent subluxation or 
lateral instability of a knee; a 20 percent rating when there 
is moderate recurrent subluxation or lateral instability; and 
a 30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  Id.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  The Board 
observes that the words "slight," "moderate" and 
"severe" as used in the various DCs are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The July 2005 orthopedic consultation evidenced left lateral 
patellar subluxation, confirmed by x-ray.  In addition, the 
Veteran reported constant lateral instability of the 
bilateral knees when he did not wear his knee braces.  
Supporting the Veteran's claim, the Board notes two letters 
from friends and business acquaintances of the Veteran.  
These letters, dated in February 2006, both discuss the 
Veteran's significant difficulties with walking, sitting, 
standing, and other requirements of his job as a truck 
driver.  One of the letters specifically notes multiple 
occasions of the Veteran's knees giving out, resulting in 
stumbling.  The Board acknowledges that laxity or lateral 
instability has not been confirmed by objective physical 
testing during examination.  However, given the Veteran's 
credible reports of instability, supported by the lays 
statements of others, and confirmed lateral subluxation of 
the left patella the Board finds that a 20 percent rating for 
the left knee is warranted under DCs 5299-5257.  The Board 
also finds that at separate 10 percent rating under DCs 5299-
5257 for the right knee is warranted based on the Veteran's 
credible and confirmed reports of right knee instability.  
The Board finds that a 20 percent rating for the right knee 
is not applicable because, unlike in the left knee, there is 
no evidence of patellar subluxation.  A higher rating under 
DCs 5299-5257 is also not warranted otherwise for either knee 
because there has been no confirmed laxity or lateral 
instability on examination and the Veteran concedes that his 
lateral instability is controlled by his bilateral knee 
braces.

The Board further concludes that the 30 percent ratings for 
each knee encompass the degree of functional loss experienced 
as contemplated by the Court's holding in DeLuca.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.  As noted, the VA examination 
reports and outpatient treatment records reflect bilateral 
limitation of flexion commensurate with, at most, a 10 
percent rating.  The VA examination reports considered the 
Veteran's functional loss.  For example, the April 2007 VA 
examiner discussed in detail the Veteran's reported problems 
and limitations and how they affected his employment and 
daily activities.  Based on the Veteran's reports and 
physical examination, the April 2007 examiner noted that 
limitation of motion and pain were the Veteran's main 
functional disabilities with repetitive activity, and the 
limitation of motion findings obtained during that 
examination specifically took into account additional 
limitation resulting from pain.  Consequently, the increased 
rating to 30 percent for each knee was based on the Veteran's 
reported functional loss, consistent with the Court's holding 
in DeLuca, as reflected in the evidence of record.  As such, 
the Board concludes that the Veteran's bilateral knees suffer 
no additional functional loss beyond that contemplated by the 
separate 30 percent rating for each knee.

In addition, no higher or alternative rating under a 
different DC can be applied.  The Board notes that there are 
other DCs relating to knee disorders, such as DC 5256 
(ankylosis of the knee), DC 5258 (dislocated semilunar 
cartilage), DC 5259 (removal of semilunar cartilage, 
symptomatic), DC 5262 (impairment of the tibia and fibula), 
and DC 5263 (for genu recurvatum).  

The Veteran's knee disabilities are not manifested by 
nonunion or malunion of the tibia and fibula, or genu 
recurvatum.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The Veteran is able to move 
his knees with limited range of motion, so they are clearly 
not ankylosed.  There is no evidence of record that any 
semilunar cartilage has been either displaced or removed.  
Moreover, there is no medical evidence of frequent episodes 
of effusion into the joints, although the Veteran does report 
episodes of swelling.  As such, the Veteran cannot receive 
additional ratings under DCs 5258 or 5259.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
regardless of whether they have been raised by the Veteran.  
In this case, the Board finds no provision upon which to 
assign a rating greater than separate 30 percent ratings for 
the Veteran's bilateral knee arthritis.  However, the Board 
also concludes that a separate disability rating of 10 
percent is warranted for the right knee and an increased 
rating of 20 percent is warranted for the left knee under the 
criteria of DC 5257.  To this extent, the benefit sought on 
appeal is granted.  Furthermore, the Board concludes that 
this award is warranted for the entire period under which 
this appeal has been pending, and that assignment of staged 
ratings is not for application.  Hart, supra. 



Extraschedular

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
Board must determine whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral knee disabilities is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's bilateral knee disabilities with the 
established criteria shows that the rating criteria more than 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), to the limited extent that the Veteran 
exhibits other related factors such as those provided by the 
regulation as "governing norms" he has already been 
separately compensated.  Specifically, it is noted that in a 
December 2008 rating decision the Veteran was assigned a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU), effective July 2005.  The 
TDIU award was made in recognition of the aggregate impact of 
all of the Veteran's service-connected disorders, but was 
based primarily on the Veteran's bilateral knee disabilities.  
In this case, therefore, the TDIU award has compensated the 
Veteran for any loss in gainful employment (i.e., marked 
interference with employment) due to service-connected 
disease or disability.  There is otherwise nothing 
exceptional about the clinical manifestations of the 
Veteran's bilateral knee disabilities, nor have they required 
frequent periods of hospitalization.  The Board, therefore, 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted. 




ORDER

Entitlement to an increased evaluation greater than 30 
percent for right knee degenerative arthritis with loss of 
motion is denied.

Entitlement to an increased evaluation greater than 30 
percent for left knee degenerative arthritis with loss of 
motion is denied.

Entitlement to an increased evaluation of 20 percent for left 
knee patellar subluxation or lateral instability is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.

Entitlement to a separate evaluation of 10 percent for right 
knee patellar subluxation or lateral instability is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


